



Exhibit 10.1

Amended and Restated H&R Block Executive Performance Plan
(As Amended and Restated on September 11, 2014)




Article 1.    General.


Section 1.1    Purposes. The purposes of the H&R Block Executive Performance
Plan (the “Plan”) are to attract and retain highly qualified individuals as
executive officers; to obtain from each the best possible performance in order
to achieve particular business objectives established for H&R Block, Inc. (the
“Company”) and its subsidiaries; and to include in their compensation package a
bonus component intended to qualify as performance-based compensation under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
which compensation would be deductible by the Company under the Code.


Section 1.2    Administration. The Plan shall be administered by the
Compensation Committee of the Company’s Board of Directors (the “Committee”)
consisting of at least two members, each of whom shall be an “outside director”
within the meaning of Section 162(m) of the Code. The Committee shall adopt such
rules and guidelines as it may deem appropriate in order to carry out the
purpose of the Plan. All questions of interpretation, administration and
application of the Plan shall be determined by a majority of the members of the
Committee then in office, except that the Committee may authorize any one or
more of its members, or any officer of the Company, to execute and deliver
documents on behalf of the Committee. The determination of the majority shall be
final and binding in all matters relating to the Plan. The Committee shall have
authority to determine the terms and conditions of the Awards granted to
eligible persons specified in Section 1.3 below.


Section 1.3    Eligibility. Awards may be granted only to employees of the
Company or any of its subsidiaries who are at the level of Assistant Vice
President or at a more senior level and who are selected for participation in
the Plan by the Committee. A qualifying employee so selected shall be a
“Participant” in the Plan.


Article 2.     Awards.


Section 2.1    Awards. The Committee may grant annual performance-based awards
(“Awards”) to Participants with respect to each fiscal year of the Company, a
portion thereof, or any longer period as determined by the Committee (each such
fiscal year, portion thereof, or other longer period to constitute a
“Performance Period”), subject to the terms and conditions of the Plan. Awards
shall be in the form of cash compensation. Within the earlier of the date on
which 25% of the Performance Period has been completed and 90 days after the
beginning of a Performance Period, the Committee shall establish (a) performance
goals and objectives (“Performance Targets”) for the Company and the
subsidiaries and divisions thereof for such Performance Period, (b) target
awards (“Target Awards”) for each Participant, which shall be a specified dollar
amount, and (c) schedules or other objective methods for determining the
applicable performance percentage (“Performance Percentage”) to be multiplied by
each portion of the Target Award to which a Performance Target relates in
arriving at the actual Award payout amount pursuant to Section 2.4 (“Performance
Schedules”). The Committee shall specify the Performance Targets applicable to
each Participant for each Performance Period and shall further specify the
portion of the Target Award to which each Performance Target shall apply. In no
event shall a Performance Schedule include a Performance Percentage in excess of
200% of the Target Award.



1

--------------------------------------------------------------------------------



Section 2.2    Performance Targets. Performance Targets established by the
Committee each year shall be based on one or more variations of the following
business criteria: (a) earnings before interest, taxes, depreciation and
amortization, earnings before interest and taxes, or other measures of earnings,
(b) revenues, (c) free cash flow, (d) sales of products, services or accounts,
(e) numbers of income tax returns prepared or number of products or services
sold, (f) margins, (g) earnings per share, (h) return on equity, (i) return on
invested capital, and (j) stock performance or total shareholder return. For any
Performance Period, Performance Targets may be measured on an absolute or
relative basis, on an aggregate or per share basis, or by reference to an index
or indices or other measures and may be based on or otherwise employ comparisons
based on internal targets, the past performance of the Company (including the
performance of one or more subsidiaries, divisions, segments, lines of business,
or operating units or with respect to continuing operations or on a consolidated
basis) or the past or current performance of other companies (or a combination
of such past and current performances). In all cases, the Committee will retain
the ability to exercise negative discretion to reduce the actual Award payout
based on subjective determinations or other objective performance metrics that
may be established concurrently or at a later date.


Section 2.3    Employment Requirement. To be eligible to receive payment of an
Award, the Participant must have remained in the continuous employ of the
Company or its subsidiaries through the end of the applicable Performance Period
or through the applicable payment date, as provided by the Committee, provided
that, in the event the Participant’s employment terminates during the
Performance Period due to death, disability or retirement, the Committee may, at
its sole discretion, authorize the Company or the applicable subsidiary to pay
in full or on a prorated basis an Award determined in accordance with Sections
2.4 and 2.5. For purposes of this Section 2.3, (a) “disability” shall be as
defined in the employment practices or policies of the applicable subsidiary of
the Company in effect at the time of termination of employment, and (b)
“retirement” shall mean termination of employment with all subsidiaries of the
Company by the Participant after either attainment of age 60 or attainment of
age 55 and the completion of at least five (5) years of employment with the
Company or its subsidiaries.


Section 2.4    Determination of Awards. In the manner required by Section 162(m)
of the Code, the Committee shall, promptly after the date on which the necessary
financial or other information for a particular Performance Period becomes
available, certify the extent to which Performance Targets have been achieved.
Using the Performance Schedules, the Committee shall determine the Performance
Percentage applicable to each Performance Target and multiply the portion of the
Target Award to which the Performance Target relates by such Performance
Percentage in order to arrive at the actual Award payout for such portion.


At the time Target Awards are determined, the Committee may specify that the
Performance Percentage attributable to any one or more portions of a
Participant’s Target Award may not exceed the Performance Percentage
attributable to any other portion of the Participant’s Target Award. In the
event such specification is made, actual Award payouts shall be determined
accordingly.


Section 2.5    Limitations on Awards. No Participant under the Plan may receive
an Award that is greater than $3,000,000 for a 12-month Performance Period or a
proportionate amount for a Performance Period longer or shorter than 12 months.


Section 2.6    Payment of Awards. Payment of Awards shall be made by the Company
or the applicable employer subsidiary as soon as administratively practical
following the certification by the Committee of the extent to which the
applicable Performance Targets have

2

--------------------------------------------------------------------------------



been achieved and the determination of the actual Awards in accordance with
Sections 2.4 and 2.5. All Awards under the Plan are subject to withholding,
where applicable, for federal, state and local taxes. Awards otherwise payable
hereunder may be paid on a deferred basis pursuant to the H&R Block, Inc.
Deferred Compensation Plan for Executives, as amended, or pursuant to any other
deferred compensation plan that may be implemented with Committee approval in
compliance with the requirements of Code Section 409A and the regulations
thereunder.


Section 2.7    Adjustment of Awards. In the event of the occurrence during the
Performance Period of any recapitalization, reorganization, merger, acquisition,
divestiture, consolidation, spin-off, split-off, combination, liquidation,
dissolution, discontinuation, sale of assets, other similar corporate
transaction or event, any changes in applicable tax laws or accounting
principles, or any unusual, extraordinary or nonrecurring events (as described
in Financial Accounting Standards Board Accounting Standards 225-20
“Extraordinary and Unusual Items” (or any successor provision) or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s Annual Report on Form 10-K for the
applicable fiscal year) involving the Company which distorts the performance
criteria applicable to any Performance Target, the Committee shall adjust the
calculation of the performance criteria and the applicable Performance Targets
as is necessary to prevent reduction or enlargement of Participants’ Awards
under the Plan for such Performance Period attributable to such transaction,
change, or event. Such adjustments shall be conclusive and binding for all
purposes.


Article 3.    Miscellaneous.


Section 3.1    No Rights to Awards or Continued Employment. No employee of the
Company or any of its subsidiaries shall have any claim or right to receive
Awards under the Plan. Neither the Plan nor any action taken under the Plan
shall be construed as giving any employee any right to be retained by the
Company or any subsidiary of the Company.


Section 3.2    No Limits on Other Awards and Plans. Nothing contained in this
Plan shall prohibit the Company or any of its subsidiaries from establishing
other special awards or incentive compensation plans providing for the payment
of incentive compensation to employees of the Company and its subsidiaries,
including any Participants.


Section 3.3    Restriction on Transfer. The rights of a Participant with respect
to Awards under the Plan shall not be transferable by the Participant other than
by will or the laws of descent and distribution.


Section 3.4    Source of Payments. The Company and its subsidiaries shall not
have any obligation to establish any separate fund or trust or other segregation
of assets to provide for payments under the Plan. To the extent any person
acquires any rights to receive payments hereunder from the Company or any of its
subsidiaries, such rights shall be no greater than those of an unsecured
creditor.


Section 3.5    Effective Date; Term; Amendment. The Plan is effective for any
Award granted on or after May 1, 2015, subject to approval by the Company’s
shareholders at the Company’s 2014 annual meeting of shareholders, and shall
remain in effect until such time as it shall be terminated by the Board of
Directors of the Company. The Board of Directors may at any time and from time
to time alter, amend, suspend or terminate the Plan in whole or in part;
provided, however, Plan amendments may be conditioned on the Company's
shareholders' approval to the extent the Board of Directors determines such
approval is required by law or is desirable and

3

--------------------------------------------------------------------------------



necessary for Awards to qualify as "performance-based compensation" under Code
Section 162(m).


Section 3.6    Prohibited or Unenforceable Provisions. Any provision of the Plan
that is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
the Plan. Notwithstanding the foregoing, the Board of Directors may amend the
Plan from time to time as set forth in Section 3.5.


Section 3.7    Section 162(m) Provisions. Any Awards made to “covered employees”
within the meaning of Code Section 162(m) under the Plan shall be subject to the
applicable restrictions imposed by Code Section 162(m) and the Treasury
Regulations promulgated thereunder, notwithstanding any other provisions of the
Plan to the contrary.


Section 3.8    Other Plans. Payments of Awards pursuant to the Plan shall not be
treated as compensation for purposes of any other compensation or benefit plan,
program or arrangement of the Company or any of its subsidiaries, unless either
(a) such other plan's definition of compensation includes payments made pursuant
to the Plan or (b) the Board of Directors or the Committee so determines.


Section 3.9    Forfeiture. If the Company is required to file restated quarterly
or annual financial statements due to the Company’s material noncompliance with
generally accepted accounting principles or any financial reporting requirement
under the securities laws, the Company shall recover from any Participant who is
a current or former executive officer of the Company who received payment of an
Award during the three-year period preceding the time period for which the
Company is required to file an accounting restatement, based on erroneous data,
the amount in excess of what would have been paid to the executive officer under
the accounting restatement. Awards are also subject to the Company’s clawback
policy set forth in the H&R Block, Inc. Corporate Governance Guidelines (as may
be amended from time to time) and any successor or replacement policy thereto.


Section 3.10    Governing Law. The Plan and all rights and Awards hereunder
shall be construed in accordance with and governed by the laws of the State of
Missouri.



4